         Case 3:18-cv-00437-HZ         Document 219         Filed 09/16/21     Page 1 of 6



TODD KIM, Assistant Attorney General
SETH M. BARSKY, Chief
S. JAY GOVINDAN, Assistant Chief
MICHAEL R. EITEL, Senior Trial Attorney
KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
U.S. Department of Justice
Environment & Natural Resources Division
Wildlife & Marine Resources Section
Ben Franklin Station, P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202) 307-6623
Facsimile: (202) 305-0275
Email: kaitlyn.poirier@usdoj.gov; michael.eitel@usdoj.gov

Attorneys for Federal Defendants

                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


NORTHWEST ENVIRONMENTAL                               Case No.: 3:18-cv-00437-HZ
DEFENSE CENTER, et al.,
                                                       FEDERAL DEFENDANTS’ RESPONSE
       Plaintiffs,                                     TO PLAINTIFFS’ BRIEF ON THE
                                                       EXPERT PANEL’S SUBMISSION FOR
                v.                                     INJUNCTION ACTION 10(a) (ECF 214)

U.S. ARMY CORPS OF ENGINEERS, et al.,

       Defendants,

and

CITY OF SALEM and MARION COUNTY,

       Defendant-Intervenors.




Response to Plaintiffs’ Brief on the Expert Panel’s Submission for Injunction Action 10(a) - i
         Case 3:18-cv-00437-HZ           Document 219        Filed 09/16/21      Page 2 of 6



                                         INTRODUCTION

        Federal Defendants provide this response to Plaintiffs’ brief on the expert panel’s submission

for Injunction Action 10(a) (ECF 214).

I.      Disagreement Regarding Increasing Outflows in September

        The expert panelists disagree on when to begin increasing outflows at Detroit Dam so that

the reservoir can reach an elevation of 1465’ (the elevation at which the Detroit lower ROs can be

used for temperature control purposes) by mid- to late October this year. Plaintiffs’ experts

recommend that the Corps increase outflows “immediately to at least 2,000 cfs.” Expert Panel’s

Response to Injunction Action 10(a), ECF 213-1 at 12. But this recommendation is based on a

misunderstanding of how inflows are calculated and other errors.

        First, Plaintiffs have incorrectly calculated inflows. To lower Detroit Reservoir to elevation

1465’ by mid- to late October, the Corps will need to discharge water that is currently in the reservoir

plus any inflows that are occurring due to rain or other precipitation events. Inflows are calculated by

analyzing the changes in reservoir elevation, which are then converted to storage volumes (amount of

water in acre feet) based on a rating table. Plaintiffs’ experts, however, mistakenly calculated inflows

by adding the inflow gage readings above the dam. See Emails from Richard Domingue on 9-9-21,

Attachment 1 at 1. Plaintiffs’ mistaken calculations have led to an overestimation of inflow by about

100 cfs per day, resulting in a perceived need to increase outflows to 2,200 cfs in September to achieve

elevation 1465’ by mid- to late October.

        Second, Plaintiffs’ experts did not convert the volume of water to be discharged from Detroit

Reservoir to cfs. Plaintiffs’ experts concluded that, if the Corps holds outflows at 1,500 cfs through

September, the Corps would need to discharge 3,500 cfs from October 1 to 15 to reach elevation

1465’. See id. at 1-3. Plaintiffs’ experts made that calculation by dividing their estimated volume of

water remaining in Detroit Reservoir on October 1 by 15 days. See id. But as noted in Federal



Response to Plaintiffs’ Brief on the Expert Panel’s Submission for Injunction Action 10(a) - 1
         Case 3:18-cv-00437-HZ           Document 219         Filed 09/16/21      Page 3 of 6



Defendants’ opening brief, the volume of water in acre feet needs to be converted to cfs (by dividing

the volume of acre feet by 1.98) to determine the amount of outflows needed. Because Plaintiffs’

experts did not make that conversion, they overestimated the amount of discharge that would be need

to occur to reach elevation 1465’ by mid- to late October. See id.; ECF 214 at 2 (“The Corps states

that it will reassess on October 1 to determine if it needs to adjust flows but at that point, in order to

achieve reservoir elevation 1465’ by mid-October, discharges would have to be very high, likely

exceeding 3500 cfs and creating excessive TDG below the dams.”).

        In sum, Plaintiffs’ experts’ conclusions that the Corps must increase discharges in September

are based on incorrect calculations. The United States has the expertise to develop operations that

accomplish the expert panel’s implementation plans and its expertise is entitled to deference here, not

only because the United States’ calculations are correct, but also because its implementation plan is

better for salmonids. 1 See Federal Defendants’ Response to the Expert Panel’s Submission for

Injunction Action 10(a), ECF 215 at 1-3.

II.     Communications Between Expert Panelists

        Plaintiffs ask the Court to clarify that “individual members of the expert panel can seek

scientific information or scientific opinions from other individual members of the expert panel to

assist with the open and free discussion needed to fully vet the injunction actions and arrive at

implementation plans that are the best result for the fish.” ECF 214 at 5. Plaintiffs’ request stems from

the fact that their experts have attempted to single out NMFS employees, implying that their opinions

differ from those that the United States collectively provides at expert panel meetings and when

providing comments and feedback on Plaintiffs’ proposed implementation plans. See Attachment 1

(addressing an email specifically to NMFS’ experts); Email from Richard Domingue on 9-10-21,



1
  The Corps will use principles of adaptive management if hydrologic conditions change this fall and
increased outflows are needed.


Response to Plaintiffs’ Brief on the Expert Panel’s Submission for Injunction Action 10(a) - 2
         Case 3:18-cv-00437-HZ          Document 219         Filed 09/16/21     Page 4 of 6



Attachment 2 (“Also, the Corps has dominated expert panel discussions and document preparation.

You bring unique and valuable skills to the expert panel process. We value and respect your input.

Please feel free to provide your comments or new information to the process.”).

       As a preliminary matter, Plaintiffs have not provided any evidence of improper conduct during

the expert panel meetings—by any of the United States’ experts—despite having transcripts available

to review. NMFS experts have participated, and will continue to participate, in the Court-ordered

expert panel process fully and in good faith. Plaintiffs’ experts’ insinuations that NMFS disagrees with

the positions presented by the United States at the panel meetings or is somehow not able to fully

participate in the expert panel process are unfounded. NMFS reviews analyses for each of the

injunction actions and helps prepare proposed implementation plans prior to meeting with Plaintiffs’

experts 2, participates in the expert panel meetings, and contributes to all of the comments and edits

that the United States’ experts make to Plaintiffs’ implementation plans as well as the briefs the

Department of Justice submits to this Court.

       In any event, Plaintiffs’ experts are welcome to seek information or scientific opinions from

the United States’ expert panelists. Plaintiffs’ experts have already done so and they can continue to

do so within the bounds of the Court’s order establishing the expert panel process. But Plaintiffs

should not be permitted to instruct the United States or its experts on what opinions to provide. Nor

should Plaintiffs be able to dictate whether the United States’ experts speak with other employees

from their same agency, with other agencies, or with the other United States’ experts, prior to

providing information and opinions to Plaintiffs’ experts. As Federal Defendants have explained a

number of times, and consistent with the Supreme Court’s admonition, “the United States usually



2
 The United States has offered to share these proposed implementation plans with Plaintiffs’
experts prior to any expert panel meetings to facilitate the conversations and provide a concrete
proposal for analysis and consideration. Plaintiffs’ counsel has refused and prefers that the United
States not provide Plaintiffs’ experts with any written proposals in advance of the meetings.


Response to Plaintiffs’ Brief on the Expert Panel’s Submission for Injunction Action 10(a) - 3
         Case 3:18-cv-00437-HZ           Document 219        Filed 09/16/21      Page 5 of 6



should speak with one voice before this Court, and with a voice that reflects not the parochial interests

of a particular agency, but the common interests of the Government and therefore of all the people.”

United States v. Providence J. Co., 485 U.S. 693, 706 (1988). Plaintiffs’ experts should not continue

attempting to segregate the United States’ experts’ positions by person or agency and perpetuating the

false narrative that NMFS is being “silenced” in this litigation. See Letter from Parties to the Court,

ECF 196 at 2. The National Oceanic and Atmospheric Administration’s Office of General Counsel

has requested that Plaintiffs’ experts refrain from making such individualized requests in the future.

                                           CONCLUSION
        The Court should allow the Corps to manage outflows at Detroit Dam as necessary to reach

elevation 1465’ by mid- to late October.



Dated: September 16, 2021
                                        Respectfully submitted,

                                        TODD KIM, Assistant Attorney General
                                        SETH M. BARSKY, Chief
                                        S. JAY GOVINDAN, Assistant Chief

                                        /s/ Kaitlyn Poirier
                                        KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
                                        U.S. Department of Justice
                                        Environment & Natural Resources Division
                                        Wildlife & Marine Resources Section
                                        Ben Franklin Station, P.O. Box 7611
                                        Washington, D.C. 20044-7611
                                        Telephone: (202) 307-6623
                                        Facsimile: (202) 305-0275
                                        Email: kaitlyn.poirier@usdoj.gov

                                        Attorneys for Federal Defendants




Response to Plaintiffs’ Brief on the Expert Panel’s Submission for Injunction Action 10(a) - 4
         Case 3:18-cv-00437-HZ         Document 219        Filed 09/16/21     Page 6 of 6



                                 CERTIFICATE OF SERVICE
       I hereby certify that on September 16, 2021, a true and correct copy of the above document

was electronically filed with the Clerk of Court using CM/ECF. Copies of the document will be served

upon interested counsel via the Notices of Electronic Filing that are generated by CM/ECF.

                                      /s/ Kaitlyn Poirier
                                      KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
                                      U.S. Department of Justice
                                      Environment & Natural Resources Division
                                      Wildlife & Marine Resources Section
                                      Ben Franklin Station, P.O. Box 7611
                                      Washington, D.C. 20044-7611
                                      Telephone: (202) 307-6623
                                      Facsimile: (202) 305-0275
                                      Email: kaitlyn.poirier@usdoj.gov

                                      Attorney for Federal Defendants




Response to Plaintiffs’ Brief on the Expert Panel’s Submission for Injunction Action 10(a) - 5
